EXHIBIT 10.30

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

This THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”) is dated as of
December 30, 2009, by and among COHEN BROTHERS, LLC, a Delaware limited
liability company (“Borrower”), each of the Subsidiary Guarantors a party hereto
(including Cohen Securities Funding LLC (“Cohen Securities Funding”), formerly
known as Alesco Securities, LLC), TD BANK, N.A., a national banking association,
in its capacity as agent (“Agent”), TD BANK, N.A. in its capacity as issuing
bank (“Issuing Bank”) and each of the financial institutions which are now or
hereafter identified as Lenders on Exhibit A (as such Exhibit may be amended,
modified or replaced from time to time) attached to the Loan Agreement (as
defined below), (such financial institutions, collectively the “Lenders” and
each individually a “Lender”).

BACKGROUND

A. Pursuant to the terms of that certain Amended and Restated Loan and Security
Agreement dated June 1, 2009, by and among Borrower, Agent, Issuing Bank and
Lenders (as the same has been or may be supplemented, restated, superseded,
amended or replaced from time to time, the “Loan Agreement”), Lenders made
available to Borrower a revolving line of credit not to exceed Thirty Million
Dollars ($30,000,000) (the “Loans”). All capitalized terms used herein without
further definition shall have the respective meaning set forth in the Loan
Agreement.

B. To induce Agent and Lenders to enter into the Loan Agreement and to continue
to make the Loans available to Borrower, each of Borrower, Parent and each
Subsidiary Guarantor granted to Agent, for the ratable benefit of Secured
Parties, a security interest in the Collateral.

C. Borrower and Subsidiary Guarantors have requested that Agent and Lenders
modify, in certain respects, the terms of the Loan Agreement, and Agent and
Lenders have agreed to such modifications in accordance with and subject to
satisfaction of the conditions hereof.

NOW, THEREFORE, with the foregoing Background incorporated by reference and
intending to be legally bound hereby, the parties agree as follows:

1. Amendment to Loan Documents.

(a) Section 1.1 of the Loan Agreement shall be amended by adding the definitions
of “Cohen Securities Funding LLC”, “Cohen Securities Funding Net Worth” and
“Trading Assets” in the proper alphabetical order:

Cohen Securities Funding – Cohen Securities Funding LLC, a Delaware limited
liability company (formerly known as Alesco Securities, LLC).

 

- 1 -



--------------------------------------------------------------------------------

Cohen Securities Funding Net Worth – At any time, the sum of the amount by which
all of Cohen Securities Funding’s (i) assets exceed all of (ii) Cohen Securities
Funding’s total liabilities, all as would be shown on Cohen Securities Funding’s
balance sheet prepared in accordance with GAAP.

Trading Assets – Collectively, investments owned by Cohen Securities Funding
which Cohen Securities Funding intends to sell, transfer or otherwise dispose of
within six (6) months of the acquisition thereof; provided, however that
Permanent Investments shall not constitute Trading Assets.

(b) Section 1.1 of the Loan Agreement shall be amended by deleting the
definitions of “Consolidated Funded Debt”, “Fixed Charge Coverage Ratio”,
“Permitted Indebtedness” and “Subsidiary Guarantor” and replacing each as
follows:

Consolidated Funded Debt – At any time (without duplication), the aggregate
principal amount of interest bearing Indebtedness of Borrower on a consolidated
basis, as determined in accordance with GAAP; provided, however that such
consolidation shall not include the amount of (i) interest bearing Indebtedness
(including, without limitation, Repurchase Obligations) of Non-Consolidation
Entities and (ii) interest bearing Indebtedness (including, without limitation,
Repurchase Obligations) of the Broker Entity or Cohen Securities Funding to the
extent (a) such Indebtedness of the Broker Entity is non-recourse to Borrower or
any Subsidiary Guarantor and (b) such Indebtedness of Cohen Securities Funding
is non-recourse to Borrower or any other Subsidiary Guarantor.

Fixed Charge Coverage Ratio – For each period of four full fiscal quarters ended
on the last day of each fiscal quarter, the ratio of (i) Consolidated Cash Flow
to (ii) scheduled principal payments on account of Borrower’s and Subsidiary
Guarantors’ (other than Cohen Securities Funding’s) long term Indebtedness for
the preceding four fiscal quarter period plus Consolidated Interest Expense,
plus unfunded Capital Expenditures all as determined in accordance with GAAP on
the last day of each such fiscal quarter.

Permitted Indebtedness – (a) Indebtedness to Agent, Issuing Bank and Lenders in
connection with the Revolving Credit and Letters of Credit or otherwise pursuant
to the Loan Documents; (b) trade payables incurred in the ordinary course of
Borrower’s or any Subsidiary Guarantor’s business; (c) purchase money
Indebtedness (including Capitalized Lease Obligations) hereafter incurred by
Borrower or any Subsidiary Guarantor to finance the purchase of fixed assets;
provided that, (i) such Indebtedness incurred in any fiscal year shall not
exceed $1,000,000 (ii) such Indebtedness shall not exceed the purchase price of
the assets funded and (iii) no such Indebtedness may be refinanced for a
principal amount in excess of the principal amount outstanding at the time of
such refinancing; (d) Indebtedness existing on the Closing Date that is
identified and described on Schedule “1.1(a)” attached hereto and made part
hereof; (e) Subordinated Debt; (f) Indebtedness of a Fin 46 Entity which is
non-recourse to Borrower or any Subsidiary Guarantor; (g) guarantees by Borrower
of Indebtedness of a Subsidiary Guarantor so long as such Indebtedness of such
Subsidiary Guarantor constitutes Permitted Indebtedness; (h) Indebtedness under
Hedging Agreements; (i) Indebtedness of the Post-Merger Parent that is
non-recourse to Borrower or any Subsidiary Guarantor, (j) Indebtedness of Cohen
Securities Funding that is non-recourse to Borrower or any other Subsidiary
Guarantor and (k) Indebtedness related to the Koch CDS.

 

- 2 -



--------------------------------------------------------------------------------

Subsidiary Guarantor – Alesco Collateral Holdings I, L.P., Alesco Funding, LLC,
Alesco Holdings, Ltd., Alesco Loan Holdings, LLC, Alesco Loan Holdings Trust,
Alesco TPS Holdings, LLC, Alesco Warehouse Conduit, LLC, Brigadier Capital
Management, LLC, Brigadier GP, LLC, CIRA ECM, LLC, Cohen & Compagnie, Cohen &
Company Funding, LLC, Cohen & Company Management, LLC, Cohen & Company Ventures,
LLC, Cohen Asia Investments, Ltd., Cohen Bros. Acquisitions, Cohen Securities
Funding LLC (formerly known as Alesco Securities, LLC), Dekania Capital
Management, LLC, Dekania Investors, LLC, EuroDekania Management Limited,
Strategos Capital Management, LLC, Sunset Financial Holdings, LLC, Sunset
Funding, LLC, Sunset Holdings, Ltd., Sunset Investment Vehicle, LLC, Sunset Loan
Holdings Trust, Sunset TPS Holdings, LLC, and any other Person who may hereafter
guaranty, as surety, all of the Obligations. Notwithstanding inclusion of each
of Cohen & Compagnie and EuroDekania Management Limited as a “Subsidiary
Guarantor” hereunder, neither of Cohen & Compagnie or EuroDekania Management
Limited shall be required to execute the Surety and Guaranty Agreement or
Guaranty Security Agreement.

(c) Section 2.9(d) of the Loan Agreement is hereby deleted in its entirety and
replaced as follows:

“(d) Subject to any limitations under Section 7.1 hereof, upon any Asset Sale or
series of Asset Sales (other than an Asset Sale or series of Asset Sales
consisting of Trading Assets), Borrower shall prepay the Obligations in an
amount equal to one hundred percent (100%) of the net cash proceeds of such sale
or disposition (i.e., the gross proceeds less the reasonable and customary costs
of such sale or other dispositions) (“Net Cash Proceeds”) upon Borrower’s or any
Subsidiary Guarantor’s receipt thereof and the Maximum Revolving Credit Amount
shall be automatically and permanently reduced by such prepayment amount.”

 

- 3 -



--------------------------------------------------------------------------------

(d) Section 4.8(e) of the Loan Agreement is hereby deleted in its entirety and
replaced as follows:

“(e) No Lien (other than a Permitted Lien or Liens securing Permitted
Indebtedness incurred by Cohen Securities Funding) has been imposed on Borrower
or any Subsidiary Guarantor; and”

(e) Section 6.3 of the Loan Agreement is hereby deleted in its entirety and
replaced as follows:

“6.3 Business Conducted: Other than pursuant to any Asset Sale or series of
Asset Sales resulting in a prepayment of the Obligation in accordance with
Section 2.9(d) of this Agreement (but subject to any limitation under
Section 7.1) or any Asset Sale or series of Asset Sales consisting of Trading
Assets, Borrower shall continue, and shall cause each Subsidiary Guarantor to
continue, in the business presently operated by it using its commercially
reasonable efforts to maintain its customers and goodwill. Borrower shall not
engage, and shall not permit any Subsidiary Guarantor to engage, directly or
indirectly, in any material respect in any line of business substantially
different from the businesses conducted by Borrower or such Subsidiary Guarantor
immediately prior to the Closing Date.”

(f) Section 6.8(a) of the Loan Agreement is hereby deleted in its entirety and
replaced as follows:

“(a) Consolidated Net Worth - Borrower shall maintain at all times Consolidated
Net Worth of not less than $40,000,000, to be tested monthly at the end of each
month.”

(g) Section 6.9(i) of the Loan Agreement is hereby deleted in its entirety and
replaced as follows:

“(i) Certain Indebtedness - prior to the execution and delivery thereof, copies
of any instrument, document or agreement related to, or in connection with, the
incurrence of any Indebtedness by the Broker Entity or Cohen Securities
Funding.”

 

- 4 -



--------------------------------------------------------------------------------

(h) Section 7.1(a) of the Loan Agreement is hereby deleted in its entirety and
replaced as follows:

“(a) Borrower shall not engage, and shall not permit any Subsidiary Guarantor to
engage, in any Asset Sale other than: (i) so long as no Default or Event of
Default exists or would exist after giving effect to such Asset Sale and any
proceeds are applied as required under Section 2.9, liquidation of its
investments (other than Trading Assets) in the ordinary course of Borrower’s or
such Subsidiary Guarantor’s business and transfers, sales and dispositions of
the Permanent Investments, (ii) so long as no Default or Event of Default exists
or would exist after giving effect to such Asset Sale, transfers, sales and
dispositions of Trading Assets by Cohen Securities Funding in the ordinary
course of Cohen Securities Funding’s business, (iii) equipment that is replaced
by other equipment comparable or superior quality and value within ninety
(90) days of such Asset Sale; (iv) the sale of Capital Stock of any Subsidiary
Guarantor so long as such sale does not result in a Change of Control; and
(v) in accordance with the Tricadia Agreement.”

(i) Section 7.2 of the Loan Agreement is hereby deleted in its entirety and
replaced as follows:

“7.2 Acquisitions: Borrower shall not acquire, and shall not permit any
Subsidiary Guarantor to acquire, all or a material portion of the Capital Stock
or assets of any Person in any transaction or in any series of related
transactions or enter into any sale and leaseback transaction, other than the
acquisition of Trading Assets or any Capital Stock that is a Permitted
Investment.”

(j) Section 7.7 of the Loan Agreement is hereby deleted in its entirety and
replaced as follows:

“7.7. Other Indebtedness: Borrower shall not, and shall not permit any
Subsidiary Guarantor to (a) hereafter incur or become liable for any
Indebtedness other than Permitted Indebtedness; (b) make any prepayments on any
existing or future Indebtedness (other than the Obligations or Permitted
Indebtedness of Cohen Securities Funding); or (c) make any payments on
Subordinated Debt in violation of the subordination provisions thereof.

(k) Section 7.13 of the Loan Agreement is hereby deleted in its entirety and
replaced as follows:

“7.13 Capital Amount. Borrower and Subsidiary Guarantors shall not permit the
sum of (i) the net capital of the Broker Entity, as determined pursuant to
applicable laws and regulations of the Financial Industry Regulatory Authority,
Inc., plus (ii) Cohen Securities Funding Net Worth to exceed, at any time, the
sum of Fifty Million Dollars ($50,000,000) on an aggregate basis.”

 

- 5 -



--------------------------------------------------------------------------------

(l) Section 7.16 of the Loan Agreement is hereby deleted in its entirety and
replaced as follows:

“7.16 Credit Enhancements. Borrower and Subsidiary Guarantors shall not permit
the Broker Entity or Cohen Securities Funding to provide credit enhancements in
any form (including, without limitation, in the form of guaranties, liens, cash,
securities or Indebtedness) to exceed, at any time, the sum of Forty Five
Million Dollars ($45,000,000) on an aggregate basis.”

(m) Exhibit E to the Loan Agreement is hereby deleted in its entirety and
replaced with Exhibit E attached hereto as Schedule 1.

(n) Schedule E to the Loan Agreement is hereby deleted in its entirety and
replaced with Schedule E attached hereto as Schedule 2.

2. Representations and Warranties. Borrower and Subsidiary Guarantors, including
Cohen Securities Funding, warrant and represent to Agent and Lenders that:

(a) By execution of this Amendment, all representations and warranties made to
Agent, Issuing Bank and Lenders under the Loan Agreement and each of the other
Loan Documents are true and correct as of the date hereof as though made on and
as of the date hereof, all of which shall be deemed continuing until all of the
Obligations due to Secured Parties are indefeasibly paid and satisfied in full.

(b) The execution and delivery of this Amendment and the performance by Borrower
and each Subsidiary Guarantor (including Cohen Securities Funding) of the
transactions herein contemplated will not violate any Requirement of Law, or
Borrower’s or Subsidiary Guarantor’s (including Cohen Securities Funding’s)
certificate of formation, operating agreement or any other organizational
documents, or violate or result in a default (immediately or with the passage of
time) under any contract, agreement or instrument to which Borrower or such
Subsidiary Guarantor (including Cohen Securities Funding), is a party, or by
which Borrower or such Subsidiary Guarantor (including Cohen Securities Funding)
is bound. Neither Borrower nor any Subsidiary Guarantor (including Cohen
Securities Funding) is in violation of any term of any agreement or instrument
to which it is a party or by which it may be bound which violation has or could
have a Material Adverse Effect, or of its respective charter, minutes or bylaw
provisions, or certificate of formation, operating agreement or any other
organizational document. Borrower and each Subsidiary Guarantor (including Cohen
Securities Funding) has all requisite power and authority to enter into and
perform this Amendment and the transactions herein contemplated, and to incur
the obligations herein provided for, and has taken all proper and necessary
action to authorize the execution, delivery and performance of this Amendment
and the transactions herein contemplated.

(c) This Amendment and any assignment or other instrument, document or agreement
executed and delivered in connection herewith, will be valid, binding and
enforceable against Borrower and each Subsidiary Guarantor (including Cohen
Securities Funding) in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

- 6 -



--------------------------------------------------------------------------------

(d) No Default or Event of Default exists.

3. Ratification of Loan Documents. This Amendment is hereby incorporated into
and made a part of the Loan Agreement and all other Loan Documents respectively,
the terms and provisions of which, except to the extent expressly modified by
this Amendment are each ratified and confirmed and continue unchanged in full
force and effect. Any reference to the Loan Agreement or other Loan Documents
respectively in this or any other instrument, document or agreement related
thereto or executed in connection therewith shall mean the Loan Agreement and
other Loan Documents respectively as amended by this Amendment.

4. Confirmation of Indebtedness. Borrower and each Subsidiary Guarantor,
including Cohen Securities Funding, confirms and acknowledges that as of the
close of business on December 23, 2009, (i) it is indebted to Agent and Lenders
under the Loan Documents in the aggregate principal amount of $9,950,000 and
(ii) Issuing Bank has issued Letters of Credit in the face amount of $1,292,000,
in each case without any deduction, defense, setoff, claim or counterclaim, of
any nature as of the date of this Amendment, plus all fees, costs and Expenses
incurred to date in connection with the Loan Documents.

5. Effectiveness Conditions. This Amendment shall become effective upon the
satisfaction of the following conditions:

(a) Borrower shall have delivered or caused to be delivered to Agent the
following:

(i) this Amendment, executed by Borrower and each Subsidiary Guarantor,
including Cohen Securities Funding, as applicable;

(b) payment to Agent of all of Agent’s Expenses.

(c) payment to Agent of a nonrefundable $25,000 amendment fee, which fee is
fully earned on the date of this Amendment.

(d) such other items as Agent may reasonably require.

6. Governing Law. THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA. THE PROVISIONS OF THIS AMENDMENT AND ALL OTHER
AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE
REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.

 

- 7 -



--------------------------------------------------------------------------------

7. Modification. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by Borrower, each
Subsidiary Guarantor, including Cohen Securities Funding, and Agent or Lenders,
as required under the Loan Agreement.

8. Duplicate Originals: Two or more duplicate originals of this Amendment may be
signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.

9. Waiver of Jury Trial: EACH SUBSIDIARY GUARANTOR, INCLUDING COHEN SECURITIES
FUNDING, BORROWER, AGENT AND EACH LENDER HEREBY WAIVE ANY AND ALL RIGHTS EACH
MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING OR
COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day
and year first above written.

 

BORROWER:   COHEN BROTHERS, LLC   BY:  

/s/ Joseph W. Pooler, Jr.

  Name:   Joseph W. Pooler, Jr.   Title:   Chief Financial Officer SUBSIDIARY
GUARANTORS:       BRIGADIER CAPITAL MANAGEMENT LLC   BRIGADIER GP LLC   BY:
COHEN BROTHERS, LLC, ITS MANAGING MEMBER   BY:  

/s/ Joseph W. Pooler, Jr.

  Name:   Joseph W. Pooler, Jr.   Title:   Chief Financial Officer   CIRA ECM,
LLC   DEKANIA CAPITAL MANAGEMENT, LLC   BY: DEKANIA INVESTORS, LLC, ITS SOLE
MEMBER   BY: COHEN BROTHERS, LLC, ITS SOLE MEMBER   BY:  

/s/ Joseph W. Pooler, Jr.

  Name:   Joseph W. Pooler, Jr.   Title:   Chief Financial Officer   COHEN &
COMPANY MANAGEMENT, LLC   BY:  

/s/ Joseph W. Pooler, Jr.

  Name:   Joseph W. Pooler, Jr.   Title:   Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

  COHEN & COMPANY FUNDING, LLC   COHEN & COMPANY VENTURES, LLC  

COHEN BROS. ACQUISITIONS, LLC

DEKANIA INVESTORS, LLC

  STRATEGOS CAPITAL MANAGEMENT, LLC   BY: COHEN BROTHERS, LLC, ITS SOLE MEMBER  
BY:  

/s/ Joseph W. Pooler, Jr.

  Name:   Joseph W. Pooler, Jr.   Title:   Chief Financial Officer   c/o Cohen
Brothers, LLC   2929 Arch Street   Philadelphia, PA 19104   Attention: President
  Telecopy No.: (215) 861-7878   COHEN ASIA INVESTMENTS LTD.   BY:  

/s/ Christopher Ricciardi

  Name:   Christopher Ricciardi.   Title:   Director

 

S-2



--------------------------------------------------------------------------------

  COHEN & COMPANY FINANCIAL MANAGEMENT, LLC   BY: DEKANIA INVESTORS, LLC, ITS
SOLE MEMBER   BY: COHEN BROTHERS, LLC, ITS SOLE MEMBER   BY:  

/s/ Joseph W. Pooler, Jr.

  Name:   Joseph W. Pooler, Jr.   Title:   Chief Financial Officer   ALESCO
COLLATERAL HOLDINGS I, L.P.   ALESCO FUNDING, LLC   ALESCO HOLDINGS LTD.  
ALESCO LOAN HOLDINGS TRUST   ALESCO LOAN HOLDINGS, LLC   ALESCO TPS HOLDINGS,
LLC   ALESCO WAREHOUSE CONDUIT, LLC   COHEN SECURITIES FUNDING LLC   SUNSET
FINANCIAL HOLDINGS, LLC   SUNSET FUNDING, LLC   SUNSET HOLDINGS LTD.   SUNSET
INVESTMENT VEHICLE LLC   SUNSET LOAN HOLDINGS TRUST   SUNSET TPS HOLDINGS, LLC  
BY:  

/s/ Joseph W. Pooler, Jr.

  Name:   Joseph W. Pooler, Jr.   Title:   Chief Financial Officer   c/o Cohen
Brothers, LLC   2929 Arch Street   Philadelphia, PA 19104   Attention: President
  Telecopy No.: (215) 861-7878

 

S-3



--------------------------------------------------------------------------------

AGENT:   TD BANK, N.A., as Agent, Lender and Issuing Bank   BY::  

/s/ Richard Zimmerman

  Name:   Richard A. Zimmerman   Title:   Vice President

 

S-4



--------------------------------------------------------------------------------

SCHEDULE 1

See Attached



--------------------------------------------------------------------------------

EXHIBIT “E”

FORM OF BORROWING BASE CERTIFICATE

BORROWING BASE CERTIFICATE #                    

Dated:                                

To induce Lenders, as defined in the Loan Agreement (as defined below), to make
Advances under the Revolving Credit established pursuant to an Amended and
Restated Loan and Security Agreement, dated May     , 2009, among TD Bank, N.A.,
as agent and issuing bank, Borrower and Lenders, and any amendments thereto
(herein called the “Agreement”), Borrower hereby certifies, as of the date
above, as follows (capitalized terms, used without further definition herein,
shall have the meanings set forth in the Agreement):

 

(1) The Borrowing Base, determined in accordance with the Agreement, is as
follows:

 

a.      Aggregate Senior Non-Callable Management Fees

   $             

b.      90% of item (a)

   $             

c.      Aggregate Senior Callable Management Fees (only bank and insurance trust
preferred securities)

   $             

d.      30% of item (c)

   $             

e.      Market value of the Pledged Securities (as determined by reference to
applicable national exchange)

   $             

f.       70% of item (e)

   $             

g.      Sum of items (b), (d), and (f)

   $             

h.      Maximum Revolving Credit Amount

   $             

i.       Borrowing Base - lesser of item (g) or (h)

   $             

j.       Current outstanding amount of Advances (Prior to requested Advance)

   $             

k.      Drawn but unreimbursed Letters of Credit plus undrawn outstanding
Letters of Credit

   $             

l.       Plus: Advance Request

   $             



--------------------------------------------------------------------------------

         Less: Repayment Request

  

m.     Sum of item (j) plus (k) plus (l)

   $             

n.      Availability /(overadvance)*

         *Calculated by the Borrowing Base item (i) minus item (m).

   $             

 

(2) Borrower hereby certifies that there is no Default or Event of Default
outstanding under the Agreement.

 

(3) The following is a list setting forth the principal place of business of
Borrower, each place where its business and financial records are kept, and each
of its other places of business.

 

 

  

 

(4) The Consolidated Net Worth of Borrower is                             ;

The Liquidity of Borrower is                             .

Attached as Schedule “A” are the details underlying such financial covenant
calculations.

 

(5) Borrower hereby certifies that the information contained herein is true and
correct.

 

Cohen Brothers, LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 2

Schedule E

Permanent Investments

Section 1

 

Description

   # of Shares    Value as of
11-30-09   

Balance Sheet
Classification

  

Parent Company

  

Legal Entity

Rait Finance Trust

   510,434    $ 791,172.70    Other Investments    Cohen & Company   
Cohen & Company, LLC

Star Asia Finance, Ltd.

   468,000      12,418,010    Other Investments    Cohen & Company    Cohen &
Company, LLC

Star Asia Finance, LLC

   15,000      398,013    Other Investments    Cohen & Company    Cohen &
Company, LLC

Muni Funding Company of America, LLC

   1,000,200      2,380,476    Other Investments    Cohen & Company    Cohen &
Company, LLC

EuroDekania Ltd

   525,002      464,503    Other Investments    Cohen & Company    Cohen &
Company, LLC

Non-Profit Preferred Funding I Preferred Shares

   250      162,660    Other Investments    Cohen & Company    Cohen & Company,
LLC

Alesco Financial Inc

   504,000      352,800    Other Investments    Cohen & Company    Cohen &
Company, LLC

Alesco VI Preferred Shares

   100      —      Other Investments    Cohen & Company    Cohen & Company
Financial Management, LLC

Alesco VII Preferred Shares

   500      —      Other Investments    Cohen & Company    Cohen & Company
Financial Management, LLC

Alesco IX Preferred Shares

   2,655      —      Other Investments    Cohen & Company    Cohen & Company
Financial Management, LLC

Dekania I Preferred Shares

   800      —      Other Investments    Cohen & Company    Dekania Capital
Management, LLC



--------------------------------------------------------------------------------

 

Description

   # of Shares    Value as of
11-30-09   

Balance Sheet
Classification

  

Parent Company

  

Legal Entity

Dekania II Preferred Shares

   400    8,000.00    Other Investments    Cohen & Company    Dekania Capital
Management, LLC

Kleros I Preferred Shares

   1,500    —      Other Investments    Cohen & Company    Cohen & Company
Financial Management, LLC

Kleros II Preferred Shares

   600    —      Other Investments    Cohen & Company    Cohen & Company, LLC   
                    16,975,634         

Description

   Notional Amount    Value as of
1-30-09   

Balance Sheet
Classification

  

Parent Company

  

Legal Entity

Parapet Class A Notes

   42,402,924    1,555,158    Other Investments    Cohen & Company    Strategos
Capital Management, LLC                        1,555,158         

Description

   LP Units    Value as of
11-30-09   

Balance Sheet
Classification

  

Parent Company

  

Legal Entity

Brigadier Capital, LP

   3,299,520.00    3,299,520    Other Investments    Cohen & Company    Cohen &
Company, LLC

Brigadier Capital, LP

   878,137    878,137    Other Investments    Cohen & Company    Cohen &
Company, LLC

Strategos Deep Value Onshore Fund, LP

   5,000,000    6,382,181    Other Investments    Cohen & Company    Cohen &
Company, LLC

Strategos Deep Value Offshore Fund, LP

   10,000,000    12,783,505    Other Investments    Cohen & Company    Cohen &
Company, LLC                        23,343,344         

 



--------------------------------------------------------------------------------

Section 2

 

Description - Structured Finance Investments

   # of Shares or
Notional Amount    Value as of
11-30-09   

Balance Sheet
Classification

  

Parent Company

  

Legal Entity

Alesco Preferred Funding X, Ltd. Preference Shares

   38,169    $ —      Other Investments    AFN    AFN

Alesco Preferred Funding XI, Ltd. Preference Shares

   34,200      —      Other Investments    AFN    AFN

Alesco Preferred Funding XII, Ltd. Preference Shares

   24,233      —      Other Investments    AFN    AFN

Alesco Preferred Funding XIII, Ltd. Preference Shares

   22,950      —      Other Investments    AFN    AFN

Alesco Preferred Funding XIV, Ltd. Preference Shares

   39,000      —      Other Investments    AFN    AFN

Alesco Preferred Funding XV, Ltd. Preference Shares

   28,750      —      Other Investments    AFN    AFN

Alesco Preferred Funding XVI, Ltd. Preference Shares

   19,500      —      Other Investments    AFN    AFN

Alesco Preferred Funding XVII, Ltd. Preference Shares

   27,562      —      Other Investments    AFN    AFN

Emporia Preferred Funding II, Ltd.

   21,476      1,073,800    Other Investments    AFN    AFN

Emporia Preferred Funding III, Ltd.

   31,000      1,550,000    Other Investments    AFN    AFN

Kleros Real Estate CDO I, Ltd. Preference Shares

   4,000      —      Other Investments    AFN    AFN

Kleros Real Estate CDO I, Ltd. Class D Notes

   26,000,000      —      Other Investments    AFN    AFN

Kleros Real Estate CDO II, Ltd. Preference Shares

   4,000      —      Other Investments    AFN    AFN

Kleros Real Estate CDO II, Ltd. Class D Notes

   11,000,000      —      Other Investments    AFN    AFN

Kleros Real Estate CDO II, Ltd. Class E Notes

   15,000,000      —      Other Investments    AFN    AFN

Kleros Real Estate CDO IV, Ltd. Preference Shares

   12,000      —      Other Investments    AFN    AFN

Kleros Real Estate CDO IV, Ltd. Class D Notes

   9,000,000      —      Other Investments    AFN    AFN

Kleros Real Estate CDO IV, Ltd. Class E Notes

   9,000,000      —      Other Investments    AFN    AFN

Libertas Preferred Funding I, Ltd.

   2,000      —      Other Investments    AFN    AFN

Libertas Preferred Funding IV, Ltd.

   4,750      —      Other Investments    AFN    AFN



--------------------------------------------------------------------------------

Description - Structured Finance Investments

   # of Shares or
Notional Amount    Value as of
11-30-09   

Balance Sheet
Classification

  

Parent Company

  

Legal Entity

Kleros Preferred Funding V

   3,000    —      Other Investments    AFN    AFN

Kleros Preferred Funding VII

   3,200    —      Other Investments    AFN    AFN

Bear Stearns Adjustable Rate Mortgage Trust 2007-02

   30,911,717    309,117    Other Investments    AFN    AFN                    
   2,932,917         

Description - TruPS Debt Securities

   Notional Amount    Value as of
11-30-09   

Balance Sheet
Classification

  

Parent Company

  

Legal Entity

Beal Financial Corporation

   3,000,000    1,550,350    Other Investments    AFN    AFN

Umpqua Holdings Corporation

   3,000,000    422,000    Other Investments    AFN    AFN

First Banks, Incorporated

   2,000,000    61,000    Other Investments    AFN    AFN

James River Group, Inc.

   6,593,000    4,108,000    Other Investments    AFN    AFN                    
   6,141,350         

Description - Other Investments

   Notional Amount    Value as of
11-30-09   

Balance Sheet
Classification

  

Parent Company

  

Legal Entity

Peerless Commercial Loan

   11,745,590    7,464,000    Other Investments    AFN    AFN

WDC Exploration & Wells Holding LLC

   500,000    —      Other Investments    AFN    AFN

Yarhouse USA, Inc.

   500,000    400,000    Other Investments    AFN    AFN

On-Balance Sheet Residential Mortgage Loans

   1,480,000    1,043,000    Other Investments    AFN    AFN

REO Property

   80,143    80,143    Other Investments    AFN    AFN                       
8,987,143         

Total Permament

Investments

   59,935,546                          

 